Citation Nr: 1507533	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicose veins in the lower left extremity from May 23, 2006.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to March 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Veteran testified during a hearing before the RO in Chicago, Illinois.  A transcript is included in the Veteran's claims file.  In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The Veteran's appeal was originally before the Board in March 2012.  The Board decided all other issues on appeal, including the denial of a compensable rating for varicose veins prior to May 23, 2006.  Because the Veteran had not undergone a VA examination since August 2006, the Board remanded on the issue of a rating in excess of 10 percent from May 23, 2006, ordering a VA examination to evaluate the Veteran's current condition.  The appeal came before the Board again in July 2014, at which time the Board reminded with instructions to comply with the Veteran's request for a hearing.  The RO complied with these instructions, a VA examination was conducted in April 2012, and the abovementioned hearing was held in September 2014.  The Board is therefore satisfied that the instructions in its remands of March 2012 and July 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the Board hearing the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), in part as a result of the increased rating claim on appeal.   As such, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board now has jurisdiction over this intertwined matter.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 23, 2006, the Veteran's varicose veins of the lower left extremity were not productive of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2005, March 2006, and July 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his varicose veins in August 2006 and April 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The reports also addressed and described the functional effects caused by the Veteran's varicose veins.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Varicose Veins

The Veteran seeks a rating in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

In this case, the Veteran underwent a VA examination of his varicose veins in August 2006.  The Veteran reported symptoms of aching from the left lateral thigh to the ankle, worsened by prolonged standing.  He reported pain rated 2-3/10, worsened by activity.  He reported no edema, but used compression hosiery daily for treatment.  The Veteran was unable to stand for more than 30 minutes without pain.  There was no other treatment reported.  The examiner observed visible scant varicosities on the interior aspect of the left knee.  The examiner found trace persistent pitting edema, not board-like, in the left tibia.  There was no stasis pigmentation or eczema.  The examiner diagnosed varicose veins of the left leg with residual neuropathy, pain and weakness from surgery, with trace non-board-like edema and faint surgical scars.

In his May 2007 notice of disagreement, the Veteran reported that he suffered from persistent edema that is not relieved by elevation of his extremity, and that his leg in that area is purple and green.

In May 2009, the Veteran underwent VA examinations for his service-connected peripheral neuropathy and surgical scars in the lower left extremity.  Neither examination was focused on the Veteran's varicose veins, though both mentioned that the Veteran reported weakness and pain, inability to stand for long periods, and the use of compression hosiery to treat edema.

The Veteran underwent a second VA examination of his varicose veins in April 2012.  The examiner noted aching and fatigue in the leg after prolonged standing and walking, symptoms relieved by elevation of the extremity, symptoms relieved by compression hosiery.  The examiner further found constant pain at rest and intermittent edema.  The examiner concluded that the Veteran's varicose veins did not impact his ability to work.  The Board notes that an earlier version of the examination report, which was returned because of the examiner's failure to indicate that he had reviewed the claims file, included a marked box indicating a finding of persistent stasis pigmentation or eczema.  The Board finds that this was in error, because was absent in the second version of the report, which also includes numerous corrections of detail, including more precise notation regarding the extremity in which each symptom occurred.  

The Veteran provided a disability benefits questionnaire (DBQ) completed by a VA treating physician dated September 2014.  The physician stated that the Veteran's left leg hurts and bruises due to varicose veins and saphenous nerve neuropathy.  The physician noted that the Veteran suffers from aching and fatigue after prolonged standing or walking, symptoms relieved by elevation of the extremity, and symptoms relieved by compression hosiery.  The physician further noted that the Veteran suffers from incipient and persistent stasis pigmentation or eczema, intermittent and persistent edema, persistent subcutaneous induration, and constant pain at rest.  The physician stated that the Veteran does not suffer from massive board-like edema, intermittent ulceration, or persistent edema that is incompletely relieved by elevation of the extremity.  The physician concluded that the Veteran's varicose veins impact his ability to work because he is not able to stand or sit continuously for over 30 minutes. 

At his September 2014 hearing, the Veteran stated that he experiences swelling all the time, from sitting or walking for long periods of time.  The Veteran further stated that swelling is not relieved by elevation of his leg, but that compression hosiery helps with his swelling.  He experiences difficulties walking, and cannot participate in activities like basketball or lifting his children.  He further stated that his leg sometimes gives out because of the pain.

As an initial matter, the Board notes that varicose veins are one of three service-connected conditions affecting the Veteran's lower left extremity.  The Veteran is also rated for neuropathy of the left leg saphenous and peroneal nerve branches, as well as painful and unstable postoperative scars of the left lower extremity.  Increased ratings of the other two conditions are not currently subject to appeal and are therefore beyond the scope of this decision.  In assigning a rating to the Veteran's varicose veins, to consider the pain and functional impact already reflected in the ratings of these conditions would consider the same symptomatology twice and result in unlawful pyramiding.  38 C.F.R. § 4.14. 

The Board finds that a rating in excess of 10 percent is not warranted.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A higher rating of 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The Veteran's edema has been confusingly characterized as both intermittent and persistent by the same examiners and physicians.  While the evidence of the frequency of the Veteran's edema is contradictory, the medical evidence consistently shows that the Veteran's symptoms are relieved by elevation of the extremity and compression hosiery.  Although the Veteran has made statements that his edema is not fully relieved by elevation, the Board finds more probative the evidence of both VA examiners and the Veteran's own treating physician, all of whom state that the Veteran reports his edema is relieved by both elevation and compression hosiery.  

The Board recognizes that the Veteran's treating physician further stated that the Veteran suffers from persistent stasis pigmentation or eczema and persistent subcutaneous induration, symptoms which could indicate a higher rating.  The Board, however, finds these statements less probative than those of the VA examiners, who found no such symptoms.  Specifically, the Board notes that the Veteran's physician diagnoses the Veteran with both varicose veins and saphenous nerve neuropathy, and does not indicate that he is listing symptoms for varicose veins alone.  The Board finds the evidence to weigh in favor of a finding that these symptoms, not noted by VA examiners, are more accurately associated with the Veteran's surgical scars.  The Board bases this finding on a January 2015 VA examination of the Veteran's surgical scars, which states that the Veteran finds the scars' itch very bothersome, and that the scars cause hyperpigmentation from stasis dermatitis.  

For these reasons, the Board finds that a rating in excess of 10 percent for varicose veins of the lower left extremity is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's varicose veins.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, edema, and aching and fatigue with prolonged standing and walking, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his varicose veins are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006, is denied.


REMAND

As was noted in the introduction section of this decision, the Veteran has requested TDIU as part of his increased rating claim, as averred at his September 2014 hearing.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran meets the minimum percentage evaluation for TDIU.  A January 2015 rating decision increased his combined evaluation for all service-connected disabilities to 70 percent effective September 2014, and since that date his rating for painful and unstable postoperative scars of the left lower extremity has been 40 percent. 

At his September 2014 hearing, the Veteran stated that he lost his job selling cars due to his disabilities, which kept him off his feet, but the Veteran also stated that his disabilities would hinder him less at a more sedentary job.  At his January 2015 VA examination for his surgical scars, however, the Veteran stated that the itching and bleeding from his scars interfered with his job as a car salesman, suggesting that he was once again employed by that time.

The Board finds that further development is necessary to decide the Veteran's claim for TDIU.  The record remains unclear in regards to the Veteran's current employment and his capability for future employment.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (quoting Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)).  The Board cannot make a determination of what substantially gainful occupation is available to the Veteran without information on his employment history and education, either from a completed VA Form 21-8940 or from another source.  See 38 C.F.R. § 4.16; VBA Fast Letter 13-13 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice for a claim of TDIU to the Veteran and his representative with the appropriate claims forms, and inform the Veteran that such forms  must be completed and returned in order to decide his claim for TDIU.  Conduct any additional development deemed necessary to determine the impact of the service-connected disabilities on the Veteran's employability.

2.  Adjudicate the issue of entitlement to TDIU in the first instance.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


